On behalf of the delegation of the Democratic
People’s Republic of Korea, I should like, first of all, to
congratulate you, Sir, on your election to the presidency of
the General Assembly for the current session. It is our hope
that your efforts will crown the session with success.
The common task facing the international community
today is to build a new, independent, peaceful and
prosperous world. Our planet’s people have an identical
aspiration: to build a new and independent world, free from
all forms of domination and subjugation, aggression and war.
All countries and nations should have unrestricted freedom
to choose and develop their own political, economic and
social systems on the basis of their sovereign rights,
including the right to self-determination.
Independence is the life and soul of each country and
nation, and the common right of mankind. A steadfast
commitment to independence enables each country to
safeguard its national dignity and rights, to maintain and
consolidate international relationships on a sound basis, to
bring about genuine democratization of international society
and, furthermore, to help to accelerate the creation of an
independent world. The absence of independence will lead
to failure to safeguard national sovereignty and dignity or to
secure a country’s prosperity and well-being.
It is an ineluctable fact that where independence is
violated, there will be domination, subordination, subjugation
and inequality. We draw this lesson for mankind from the
5,000-year history of the Korean nation, and it applies to the
present tumultuous era, with the twenty-first century just
round the corner.
The developments and events of recent years in the
international arena serve to demonstrate clearly once again
the correctness of the independent lines and policies of our
Republic. We regard independence as our life and soul. It
is the cornerstone of the internal and external policies and
approaches of our Republic. It is our people’s strong
commitment to independence and their principled position
that have enabled our country to advance along the road of
Socialism. They have chosen this road themselves, under
the banner of the Juche idea, without any confusion or twists
and turns, without any upheaval or instability.
Our Republic has steadily consolidated and developed
its foreign relations and has contributed to the common
cause of mankind. We derive great satisfaction and pride
from the fact that we have stood fast on the independent
position that we took up. Our stand is one of principle and
consistency: we are not at anyone’s beck and call, nor do
we dance to anyone else’s tune. In addition, we have
always maintained an independent position in our efforts to
achieve peace and peaceful reunification of the country.
12 General Assembly - Forty-eighth session
National reunification is a cause to realize the
independence of our nation, while the principle of national
independence is the inalienable fundamental principle of
reunification. Great national unity is part and parcel of the
process of the independent and peaceful reunification of the
country. Great national unity is a fundamental prerequisite
to, and an essential factor in, the country’s independent and
peaceful reunification.
Therefore the Government of the Democratic People’s
Republic of Korea has consistently subordinated everything
to the goal of national reunification through great national
unity incorporating the principle of national independence.
The whole history of the efforts for national reunification
and in particular the prevailing situation teach us that the
Korean people should move towards greater national unity
of the whole nation based on the principle of independence
in order to attain the country’s reunification.
Of course, there still exist differences in ideologies,
ideals and political systems within the nation, but these
differences could be overcome without much difficulty, since
our nation has its own intrinsic common identity that has
been shaped and consolidated through the time-honoured
history of 5,000 years. Our nation remains closely knit
together by kinship as a homogeneous people, a unique
entity in the world, and the whole nation, whether in the
north, in the south, or abroad, is united by the common
desire for national reunification.
Members of the Korean nation should not be viewed
differently based on whether they live in the north, south or
abroad, nor should distance be put between Korean nationals
just in order to curry favour with foreign forces. We can no
longer engage in antagonism and confrontation at the
sacrifice of our great cause.
The inter-Korean dialogue has made such epoch-making
progress that the Agreement on Reconciliation,
Non-Aggression, and Cooperation and Exchanges and the
Joint Declaration on the Denuclearization of the Korean
Peninsula were adopted and effectuated in our country. This
is intended to serve our nation’s effort to end the antagonism
and confrontation and promote reconciliation and unity and
break down the wall of division to pave the way for
reunification.
Our nation is unanimous in its desire and aspiration to
achieve unity, transcending all differences, and to make a
tangible contribution to the country’s reunification and the
prosperity of the reunified country.
The respected leader Comrade Kim Il Sung, President
of the Democratic People’s Republic of Korea, has
personally authored and published the "Ten-Point
Programme of Great Unity of the Whole Nation for
Reunification of the Country" reflecting the desire and will
of our nation to terminate the history of division and
confrontation and reunify the country.
This historic programme provides clarification on how
to establish a confederal State through the application of the
three principles of independence, peace and great national
unity, without any bias against either the north or south, on
the basis of coexistence and the equal representation of the
two regional governments. The confederal State would be
independent, peaceful, non-aligned and neutral, maintaining
a balanced posture towards the major Powers. It also
envisions the protection of private or corporate capital and
assets, and joint stock interests with foreign capital before
and after reunification. The Ten-Point Programme of Great
Unity of the Whole Nation for Reunification of the Country,
which aims to bring about the country’s reunification on the
principle of the spirit of national independence, is a charter
of national unity and reunification which reflects most
comprehensively the will and the aspirations of the Korean
nation and takes into full consideration the current
international situation. It calls not only on the supporters of
reunification but also on those who have feared or remained
onlookers to reunification to take a stand for the cause of
national unity and reunification. The programme also opens
up positive prospects for achieving the historical cause of the
country’s reunification within the 1990s. Although obstacles
and difficulties still stand in the way of reunification, the
entire Korean people will definitely achieve national
reunification in great unity, by displaying patriotism and the
spirit of national independence.
At present, the relaxation of tension and establishment
of peace on the Korean peninsula presents itself as an urgent
issue, the solution of which allows for no further delay.
With a view to easing tension and achieving a durable
peace on the Korean peninsula, the Korean Armistice
Agreement should, inter alia, be replaced with a peace
agreement. In reality, the Korean Armistice Agreement has
already become outdated and the armistice mechanism
remains in fact paralysed. The continuance in place of the
out-of-date armistice arrangements is primarily responsible
for a series of complicated and sensitive issues, including the
nuclear issue on the Korean peninsula - issues still remaining
to be resolved.
Forty-eighth session - 5 October l993 13
The fact that the state of cease-fire and the armistice
arrangements of the 1950s remain unchanged even after 40
years is in itself abnormal. It is thanks to the peace-loving
policy and the will of the Government of the Democratic
People’s Republic of Korea that peace and security have
been maintained so far on the Korean peninsula. Only the
replacement of the Korean Armistice Agreement with a
peace agreement will lead to a full and satisfactory
resolution of all the issues, including the nuclear issue, will
remove hostility in inter-Korean relations and will work in
favour of peace in Korea and its peaceful reunification.
Such being the case, if the United Nations continues
losing sight of the fundamental issues related to peace on the
Korean peninsula and instead preoccupies itself with non-
essential issues, it will only throw obstacles in the way of a
solution of the Korean question. The United Nations should
direct its primary attention to the replacement of the Korean
Armistice Agreement with a peace agreement, and play its
due role in terminating the armistice system and establishing
a new peace arrangement.
We believe this is the right time for the United Nations
to make an innovative decision to dissolve the United
Nations Forces Command in south Korea and to replace the
Korean Armistice Agreement with a peace agreement in
accordance with resolution 3390 (XXX) B adopted by the
thirtieth session of the United Nations General Assembly.
In this connection we maintain that negotiations among the
parties concerned should begin at the earliest possible time
to work out a new peace arrangement that will replace the
present armistice system.
The denuclearization of the Korean peninsula is another
essential factor in building a durable peace and security
there.
The Government of the Democratic People’s Republic
of Korea remains committed to its consistent position of
turning the Korean peninsula into a nuclear-free, peace zone.
As we have made clear more than once, we have no nuclear
weapons; we have neither the intention nor the need to
develop these weapons, nor the financial resources to support
their production. We would not object to inspection of our
nuclear facilities, but only when impartiality is fully
guaranteed.
As shown by the Democratic People’s Republic of
Korea-United States of America talks, the nuclear issue on
the Korean peninsula is a political issue to be resolved
between the Democratic People’s Republic of Korea and the
United States of America. It is to be recalled that here in
New York last June the Democratic People’s Republic of
Korea and the United States of America issued a joint
statement containing their policy commitments related to a
fundamental resolution of the nuclear issue on the Korean
peninsula.
The joint statement clarifies, in unambiguous terms,
principles of assurances against the threat and use of force
including nuclear weapons; peace and security in a
nuclear-free Korean peninsula, including impartial
application of full-scope safeguards, mutual respect for each
other’s sovereignty, and non-interference in each other’s
internal affairs; and support for the peaceful reunification of
Korea.
At the second round of talks in Geneva, the Democratic
People’s Republic of Korea delegation put forward a
proposal on replacing its existing graphite-moderated
reactors and associated nuclear facilities with light-water
moderated reactors, thus demonstrating with more clarity the
transparency and integrity of its non-nuclear policy.
If all the commitments the Democratic People’s
Republic of Korea and the United States of America have
agreed upon are translated into practice - including
assurances against the threat and use of force, including
nuclear weapons, and the peaceful use of nuclear energy
through light-water moderated reactors, plus the negative
security assurances - then the prospects will open up for a
fundamental and final resolution of the nuclear issue on the
Korean peninsula and the basis for the improvement of
Democratic People’s Republic of Korea - United States of
America relations will be laid down. Furthermore,
epoch-making progress will be made in reducing tensions on
the Korean peninsula and in ensuring peace and security in
Asia and the rest of the world.
Initial and meaningful progress in the efforts to resolve
the nuclear issue on the Korean peninsula is the outcome of
the negotiations by the responsible parties. This vividly
proves that the only way to resolve the nuclear issue on the
Korean peninsula lies in dialogue and negotiations.
However, we regret to note that a certain amount of
pressure has been renewed by those forces that still remain
obsessed with an outdated way of thinking at the time when
the talks between the Democratic People’s Republic of
Korea and the United States of America aimed at resolving
the nuclear issue are under way and consultations between
our country and the International Atomic Energy Agency
(IAEA) have been conducted.
14 General Assembly - Forty-eighth session
The so-called resolution on our "nuclear issue" was
adopted at the thirty-seventh session of the General
Conference of the IAEA, which was held some time ago.
This act cannot but be viewed as the product of political
conspiracy to impede, by all means, the solution of nuclear
issues through negotiations and to stifle our Republic.
We regard the adoption of the "resolution" itself at the
General Conference of the IAEA as a wanton violation of
our Republic’s sovereignty and part of sinister political
offensive aimed at forcing international pressure upon us.
The whole process of the General Conference of the
IAEA held recently has eloquently shown that the measures
taken in the past by the secretariat and Board of Governors
were unjustifiable, and, accordingly, the agency has lost
face and integrity in the process of solving the "nuclear
issue".
The "nuclear issue" of the Korean peninsula can be
resolved only through talks between the Democratic People’s
Republic of Korea and the United States of America, either
in the light of its political character or its origin.
Accordingly, two rounds of such talks have been held so far,
which is well known to the world. This notwithstanding, it
is absurd that the Japanese Prime Minister and the South
Korean Foreign Minister picked a quarrel with us in this
august Assembly a few days ago, clamouring about
"implementing the safeguards agreement" and "international
concern about development of nuclear weapons". Japan
should not mention the fictitious "development of nuclear
weapons", but should give up its attempt to become a
military Power and to realize its aim of nuclear armament,
which it is accelerating under this pretext.
The south Korean authorities should discontinue
nuclear-war exercises with foreign forces against fellow
countrymen and should not pursue so-called international
mutual assistance systems either.
Our country, as a member of international society, will
implement its commitment to the just and early solution of
the nuclear issue.
I hope that all the States Members of the United
Nations will lend encouragement to the Democratic People’s
Republic of Korea’s position in favour of a negotiated
resolution of the nuclear issue on the Korean peninsula and
fully cooperate in taking practical measures to help
implement the points agreed upon at the talks between the
Democratic People’s Republic of Korea and the United
States of America.
The peace-loving position of the Government of the
Democratic People’s Republic of Korea to turn the Korean
peninsula into a nuclear-free peace zone remains unchanged,
and we shall continue our sincere efforts in the future, too,
to remove the nuclear threat fundamentally and resolve the
nuclear issue on the Korean peninsula.
Today the world situation and international relations
call for an early liquidation of the legacies of the cold-war
era that have been negated by history and the prevention of
all sorts of attempts to reverse the forward movement of
history.
Universal disarmament and the abolition world wide of
nuclear weapons and other weapons of mass destruction are
most urgent in eliminating the residue of the cold-war era
and attaining peace and security in the world. Everything
that threatens the survival of mankind and the devastation of
society’s treasures should be abolished.
The recent moratorium on nuclear testing introduced by
certain nuclear-weapon States can be called a step forward,
in the light of the fact that nuclear testing itself is the most
dangerous nuclear arms race among the nuclear Powers and
a major source of nuclear proliferation. It is our view that,
along with the permanent ban on nuclear testing, epoch--
making steps should be taken to destroy a colossal number
of the nuclear weapons accumulated on the globe and all
sorts of nuclear weapons deployed in other countries. In
particular, nuclear weapons deployed on the Korean
peninsula and its surrounding regions should be dismantled.
Without this solution, any talk about international nuclear
non-proliferation and world-wide nuclear disarmament is
senseless.
The existence of military blocs and the presence of
foreign military bases and troops in other countries are the
products of cold-war policy and are permanent factors
threatening world peace and security. Now that the old
structure of the cold war has collapsed, there is no
justification whatsoever for the existence of the military
blocs and their means for waging wars of aggression. The
military blocs established under the pretext of the so-called
balance of forces during the cold-war era should be
dissolved. Furthermore, the presence of foreign military
bases and troops in other countries is a violation of the
sovereignty and territorial integrity of those nations. This
runs counter to the trend towards independence of the
present era. We demand the closing of all foreign military
bases in various parts of the world and the unconditional
withdrawal of foreign troops therefrom.
Forty-eighth session - 5 October l993 15
The peaceful settlement of disputes between countries
and nations is one of the important issues in safeguarding
world peace and security at present. In different parts of the
world we are now witnessing the trampling underfoot of
national sovereignty and the escalation of regional, religious
and ethnic disputes into full-fledged wars. This has been
disturbing peace and security in some regions, and some
countries are suffering from severe disasters. Disputes
between countries should be resolved through negotiations
between the parties concerned in order to meet their mutual
interests and serve the cause of world peace.
As long as the structure of the existing inequitable
international economic order remains the same, it is
impossible to eliminate the ever-widening gap between rich
and poor, between the developed and the developing
countries and save the developing nations from poverty,
disease and disasters. The developed countries must accept
responsibility for this and refrain from any actions
detrimental to the economic development of the developing
countries. This was specifically highlighted in the resolution
and recommendations adopted by the Tenth Conference of
Heads of State or Government of the Non-Aligned
Countries. Constructive measures should be taken to resume
dialogue between the developed and developing countries,
reform the inequitable international economic order and
establish a new, equitable international economic order.
Along with this, the developing countries should adopt
practical measures to realize South-South cooperation,
starting from such priority fields as food, agriculture, public
health and so on, in an effort to overcome their economic
poverty and establish a South-South economic order.
The historic tasks and responsibilities the United
Nations has assumed before mankind are growing heavier
with each passing day, and the world watches the role of the
United Nations and its activities. The United Nations should
be democratized to meet the requirements of the present
situation and the aspirations of its Member States, according
to the principles of independence, equality and impartiality.
The important point here is that all Member States
should be left to fully exercise their sovereignty, regardless
of differences in size of population or territory, whether
strong or weak, rich or poor. All countries and nations are
equal members in international society and are entitled to
equal rights.
In the world there are big and small countries, but there
cannot be senior or junior countries; there are developed and
less developed nations, but there cannot be dominating
nations and nations destined to be dominated by others.
We stand against any privileges being given to any
particular nation in international relations. We call for
universal adherence to the principles of mutual respect and
non-interference in the internal affairs of others, for equality
and mutual benefits, and for friendship and cooperation
among all the countries to be based on these principles.
In the international arena today, some forces are
resorting to anachronistic actions; in violation of impartiality
and international justice, these forces connive at actions on
the part of certain countries that violate international norms
on a number of issues, including the nuclear issue, the
human rights situation and terrorism, while pretending to be
ignorant of them. At the same time, they accuse those
countries that disobey them of a "nuclear threat", of "human
rights violations" and of "State-sponsored terrorism",
imposing unacceptable pressure on them.
Unjustifiable and unreasonable actions by a few
countries that resort to strong-arm tactics and high-handed
behaviour while interfering in the internal affairs of others
and applying a double standard to the practice of
international relations must no longer be tolerated.
The United Nations should undergo restructuring and
improvement. Such important measures are needed to meet
more effectively the changed reality and new challenges.
Primary attention should be paid to reviewing and
readjusting the composition of the permanent membership of
the United Nations Security Council. As the non-aligned
and other developing countries form a majority of the United
Nations membership, they should exercise their voice on an
equivalent basis and should not be denied the opportunity to
take part in the process of resolving major international
issues. We hold that the third world countries should, as a
matter of course, be included in the permanent membership
of the United Nations Security Council, in proportion to the
numbers of their members in the Organization.
At present, Japan is launching a public relations
campaign to gain a seat as a permanent member of the
Security Council. But Japan is not assuming its due
responsibility for the acts of aggression and war crimes
committed during the Second World War and has so far
failed to make a clean slate of its past. Therefore, it is not
16 General Assembly - Forty-eighth session
reasonable to talk about its qualification for permanent
membership.
Only when the United Nations measures up to its own
responsibilities and role on an unprejudiced basis can it take
its rightful place as the international Organization that serves
international justice and champions world peace; only then
will it be able to meet the expectations of its Member States.
The destiny of each country and nation is closely
interlinked with the common destiny of mankind.
The world’s people advocating independence should
work together in unity to consolidate their respective national
independence, to further their countries’ independent
development, and to contribute actively to a stronger world
peace and security.
We fully support the Cambodian people in their efforts
to promote national reconciliation, unity and rehabilitation,
as we do the peoples of the member States of the
Association of South-East Asian Nations in their endeavours
to establish a zone of peace, freedom and neutrality in
South-East Asia, and we support other Asian people in their
struggle to build a new, independent, peaceful and
prosperous Asia.
We would like to express our firm solidarity with the
Palestinian and all the other Arab peoples who are engaged
in efforts towards a fair and lasting solution of the Middle
East question, including the Palestinian question; to the
entire African people in their struggle to overcome
socio-economic difficulties and achieve the independent
development of their countries; to the Cuban people in their
struggle to defend the country’s sovereignty and dignity and
the gains of socialism; and to the Latin American peoples in
their efforts towards peace and prosperity.
The Government of the Democratic People’s Republic
of Korea and the Korean people will offer active support and
firm solidarity to the people of all countries throughout the
world who are struggling to oppose all sorts of domination
and subjugation, to build a new society and to promote the
common cause of mankind.
The Democratic People’s Republic of Korea is guided
by its consistent ideals of independence, peace and
friendship in international relations, and these ideals coincide
with the ideals of international society.
The Democratic People’s Republic of Korea will
continue to hold fast to independence, to further strengthen
contacts and cooperation with United Nations Member
States, and to remain faithful to the common cause of
mankind for global independence.
The delegation of the Democratic People’s Republic of
Korea wishes, in conclusion, to express its hope that at its
current session the General Assembly will have a successful
discussion of all the agenda items placed before it at this
session through the concerted efforts of all the
representatives of the various countries, thus contributing to
building a new, free and peaceful world.
